PATTERSON, J.
In People v. Van Buren, 136 N. Y. 252, 32 N. E. 775, the court of appeals has settled in the affirmative the theretofore much debated and very doubtful question of the right of an attaching creditor to maintain a suit in aid of his attachment, and to enforce the lien thereof, where the debtor has fraudulently" disposed of property. It is also held that in such a suit a plaintiff is not a mere creditor at large, but has a lien, and may enjoin the removal of property of the debtor from the jurisdiction of the court when danger of such removal is shown. The averments of the complaint in this action bring it directly within the principle of the decision referred to, and, on an examination of the affidavits submitted on this motion, I think sufficient is disclosed to require the- continuance of the injunction pendente lite, and until a full and thorough investigation of the whole case may be had upon the trial. On the plaintiff giving an undertaking in an amount to be fixed on the settlement of the form of the order, the injunction will be continued until the hearing and decision of the cause.